  Case 19-43357        Doc 13     Filed 02/11/20 Entered 02/11/20 15:36:04   Desc Main
                                    Document     Page 1 of 4


United States Department of Justice
Office of the United States Trustee
300 Plaza Tower
110 N. College
Tyler, Texas 75702
(903) 590-1450

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                            §
In Re                                       §
                                            §
Papool S. Chaudhari                         §           Case No. 19-43357
1505 Bankston Dr.                           §
Wylie, TX 75098                             §
SSN / ITIN: xxx-xx-4482                     §
dba Chaudari Law PLLC                       §
                                            §
Shialo L. Chaudhari                         §
1505 Bankston Dr.                           §
Wylie, TX 75098                             §
SSN / ITIN: xxx-xx-3416                     §
                                            §           Chapter 7
Debtors                                     §


                              U.S. TRUSTEE’S MOTION TO
                          DISMISS PURSUANT TO 11 U.S.C. §707(b)

               14-DAY NEGATIVE NOTICE LANGUAGE – LBR 1017(b)

     YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS
PLEADING. YOU SHOULD READ THIS PLEADING CAREFULLY AND DISCUSS IT
WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THE BANKRUPTCY CASE. IF
YOU OPPOSE THE RELIEF SOUGHT BY THIS PLEADING, YOU MUST FILE A
WRITTEN OBJECTION, EXPLAINING THE FACTUAL AND/OR LEGAL BASIS FOR
OPPOSING RELIEF.

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
COURT SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF
NO OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
    Case 19-43357           Doc 13       Filed 02/11/20 Entered 02/11/20 15:36:04                   Desc Main
                                           Document     Page 2 of 4



DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
A TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING WITH
APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR AT THE HEARING, YOUR
OBJECTION MAY BE STRICKEN. THE COURT WILL THEREAFTER SET A
HEARING. THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
MATTER.

          TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE PRESIDING:

          The United States Trustee for Region 6, Northern and Eastern Districts of Texas (“U.S.

Trustee”), files in the above-numbered and captioned bankruptcy case (“Case”) this Motion to

Dismiss Under 11 U.S.C. § 707(b) (“Motion”).1 In support of the Motion, the U.S. Trustee

respectfully states as follows:

                                                     Jurisdiction

          1.        The Court has jurisdiction of this matter under 28 U.S.C. § 1334(a) and (b), 28

U.S.C. § 157(a) and (b)(1), and 28 U.S.C § 151. This is a core proceeding under 28 U.S.C. § 157

(b)(2). The predicate for the relief requested herein is Bankruptcy Code sections 707(b)(2) and

(3).

                                               Cause for Relief

          2.        The Debtors commenced this case with the filing of a voluntary petition under

Chapter 7 of Title 11 on December 13, 2019. Mr. Christopher Moser was appointed as trustee,




1
    11 U.S.C. §707(b)(1) states in pertinent part:

          After notice and a hearing, the court, on its own motion or on a motion by the United States
          Trustee . . . may dismiss a case filed by an individual Debtors under this chapter whose debts are
          primarily consumer debts, or with the Debtors’ consent, convert such a case to a case under
          chapter 11 or 13 of this title, if it finds that the granting of relief would be an abuse of the
          provisions of this chapter . . ..



U.S. Trustee’s Motion to Dismiss - Page 2 of 4
  Case 19-43357         Doc 13      Filed 02/11/20 Entered 02/11/20 15:36:04           Desc Main
                                      Document     Page 3 of 4



and he continues to serve in that capacity. According to the petition and other documents filed

by the Debtors, the Debtors have primarily consumer debts.

        3.       The initial date for the Chapter 7 meeting of creditors pursuant to section 341 was

set and noticed for January 10, 2020. The general deadline for the filing of a motion pursuant to

11 U.S.C. §707(b) is March 10, 2020. On January 14, 2020 the United States Trustee filed a

statement with the court that a presumption of abuse arises against the Debtors (“the Ten Day

Statement”). This motion is filed within thirty days of the Ten Day Statement, and is therefore

timely. 11 U.S.C. §704(b)(2).

        4.       This motion is filed in an abundance of caution due to the filing time limit set by

11 U.S.C. §704(b)(2). To date the United States Trustee has still not received satisfactory

responses and documentation from the Debtors in order determine whether the presumption of

abuse has been rebutted, or whether there is any implication of the bad faith or totality of the

circumstances prongs of Section 707(b)

        5.       The United States Trustee reserves the right to supplement the grounds for the

dismissal of this case upon the Debtors’ provision of additional information.

        WHEREFORE, the U.S. Trustee requests that the Court issue its order dismissing this

Case pursuant to section 707(b)(1). The U.S. Trustee also requests such other relief as may be

just.

        Dated: February 11, 2020                               Respectfully submitted,

                                                               William T. Neary
                                                               United States Trustee

                                                               /S/ Timothy W. O’Neal
                                                               Assistant U.S. Trustee
                                                               Texas Bar 15283350
                                                               300 Plaza Tower

U.S. Trustee’s Motion to Dismiss - Page 3 of 4
  Case 19-43357         Doc 13      Filed 02/11/20 Entered 02/11/20 15:36:04          Desc Main
                                      Document     Page 4 of 4



                                                               110 North College
                                                               Tyler, Texas 75702
                                                               (903) 590-1450
                                                               (903) 590-1461 (Fax)

                                          Certificate of Service

The undersigned hereby certifies that a copy of the foregoing document was served on the
following listed persons through the court’s electronic notification system as permitted by
Appendix 5005 to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of Texas
by first class United States Mail, postage prepaid, no later than February 11, 2020.

                                                               /s/Timothy W O’Neal

DEBTORS:
Papool S. Chaudhari
Shialo Chaudhari
1505 Bankston Dr.
Wylie, TX 75098

DEBTORS’ COUNSEL:
Richard A. Pelley
905 N. Travis St
Sherman, TX 75090

NOTICES OF APPEARANCE:
None




U.S. Trustee’s Motion to Dismiss - Page 4 of 4
